Citation Nr: 0526371	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  96-30 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1970 and in the Colorado Army National Guard from February 
1988 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issue on appeal was previously before the Board on three 
prior occasions.  Specifically, in March 1997 and March 1999, 
the issue on appeal was remanded to the RO to accomplish 
further development and, in March 2003, the claim was denied 
by the Board.  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a September 2003 Order, the Court vacated 
the Board's March 2003 decision and remanded the matter to 
the Board for development consistent with the Joint Motion 
for Remand.  Subsequently, in March 2004, the Board again 
remanded the matter.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from obtaining and retaining all forms of substantially 
gainful employment consistent with his education and work 
experience.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b)(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2004, August 2004 and January 2005 
letters, VA informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The March 2004 letter also advised the 
appellant to submit any relevant evidence in his possession.  
The Board finds that these documents, when taken together, 
fulfilled VA's duty to notify, including the duty to notify 
the veteran to submit any pertinent evidence in his 
possession, and that any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  As the veteran has 
been afforded several VA examinations, the Board finds that 
the record as it stands contains adequate medical evidence to 
adjudicate the claim.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

Analysis

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.
 
VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

Service connection is in effect for low back pain, evaluated 
as 20 percent disabling; chondromalacia, right knee, 
evaluated as 20 percent disabling; hypertension with angina, 
evaluated as 10 percent disabling; removal of both thumb 
nails and right index finger nail, evaluated as 
noncompensable; hemorrhoids, evaluated as noncompensable; and 
post-operative lipoma, perineum, evaluated as noncompensable. 
The combined evaluation is 40 percent and the veteran has no 
single disability rated as at least 60 percent disabling. 
Thus, the veteran does not meet the minimum schedular 
requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).  Nonetheless, the 
Board must consider, under the provisions of 38 C.F.R. 
§ 4.16(b), whether the veteran's service-connected 
disabilities prevent him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).
 
The record shows that the veteran has a high school education 
and work experience as military recruiter, an employee 
counselor, a records clerk, and a salesman.
A review of the veteran's c-file shows there is absolutely no 
medical evidence demonstrating that the veteran is precluded 
from employment consistent with his education and work 
experience based on his service-connected disabilities.  

Initially, the Board notes an application for Social Security 
Disability benefits completed by the veteran in February 
1992.  In this application, the veteran claimed he was too 
disabled to work by virtue of his post-traumatic stress 
disorder (PTSD) symptoms.  When asked how his condition kept 
him from working, the veteran clearly cited the symptoms of 
his PTSD, such as increased arousal, unrestricted range of 
affect, poor concentration, etc.  The Board notes that the 
medical evidence of record includes a statement from Dr. 
Charles Allen that the veteran's PTSD prevents him from 
working and evidence that the veteran was awarded Social 
Security Disability benefits based on his inability to work 
because of his PTSD symptoms.  However, as the veteran is not 
service-connected for PTSD, this evidence is not relevant to 
the issue of establishing eligibility for a total disability 
rating based on individual unemployability.

The Board notes that the evidence of record includes 
extensive records of treatment for the veteran's service-
connected disabilities.  However, none of this evidence shows 
that the veteran is unable to secure employment because of 
his service-connected disabilities.  The June 1997 VA 
examination report does note that the veteran would have some 
difficulty gripping because of his service-connected nail 
disability, but there is no indication that this would 
prevent the veteran from all forms of substantially gainful 
employment.  A December 2004 letter from Dr. Pedro Lozano 
notes that the veteran's service-connected hypertension and 
angina, with medical treatment, would not preclude the 
veteran from office work.  A September 2004 VA medical 
examination report notes that the functional loss from the 
veteran's degenerative spine disease was moderate and the 
functional loss due to the veteran's right knee disability 
was minimal.

In short, there is nothing in the record to suggest that the 
veteran's service-connected disabilities would prevent him 
from gainful employment of a sedentary nature, such as 
clerical work.  The evidence of the veteran's education and 
work experience and the nature of the service-connected 
disabilities leads the Board to conclude that the veteran 
would not be precluded from earning a living wage solely 
because of the service-connected disabilities.

The preponderance of the evidence is against a finding that 
the veteran's service-connected disabilities alone render him 
unable to obtain and retain substantially gainful employment.  
It follows that the evidence is not so evenly balanced so as 
to otherwise permit a favorable determination at this time.  
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


